JOHNSON, Judge.
This case was consolidated in the District Court for the purpose of trial with the case entitled Ruckstuhl & Fick, Inc., v. Parish of Jefferson, Governing Authority of the East Jefferson Waterworks District No. 1, et al., La.App., 207 So.2d 170, and was consolidated in this Court on the appeal for argument. The issues are exactly the same.
For the same reasons given in the consolidated case, the judgment of the District Court of April 25, 1967, as corrected by the District Court’s consolidated judgment of May 23, 1967, is affirmed. All costs are to be paid by appellant as provided by law.
Affirmed.